Exhibit 10.4

 

EMPLOYMENT CONTRACT

 

BETWEEN THE UNDERSIGNED

 

CEPHALON FRANCE,

A Société par Actions Simplifiées (simplified joint stock company) with a
capital of 19,200,000 euros, the registered office of which is at 20, rue
Charles Martigny — 94701 Maisons-Alfort, listed in the Creteil Trade and
Companies Register under the number B 552 061 962,

 

Represented by Monique ZOMENO, Vice-President Human Resources Europe,

 

(hereinafter referred to as the “Company”)

 

AND

 

Mr. Alain Aragues,

 

(hereinafter referred to as the “Employee”)

 

THE FOLLOWING HAS BEEN AGREED:

 

PREAMBLE

 

It is hereby pointed out, for information purposes, that at the date of the
signing of this employment contract, the collective bargaining agreement
applicable to the employment relationship is the Pharmaceutical Industry
National Collective Agreement. The collective agreement and the other collective
agreements applicable to the Company are available for the Employee to consult.

 

The Employee was hired by Societe Laboratoires L.Lafon (which subsequently
became Cephalon France) on 7 January 2002 in the capacity of Director of
Pharmaceutical Operations. He was subsequently appointed Senior Vice President &
President Pharmaceutical Operations Europe on 19 January 2005.

 

--------------------------------------------------------------------------------


 

ARTICLE 1 — POSITION AND CLASSIFICATION

 

The Employee will have the position of Senior Vice President & President
Pharmaceutical Operations Europe and will be in charge of the general
operational and administrative management of the various functions and
activities of the Company and, in particular, of sales development for the EMEA
region, and Business Development in Europe. The Employee will have the status of
a group XI Manager by virtue of the collective agreement currently applicable to
the Company.

 

By its nature, the Employee’s position is liable to evolve over time, in the
light of both the Company’s need to adapt, and the corresponding necessity of
adaptation in the light of its new needs, and the Employee’s capacities and
increasing knowledge and skills.

 

The Employee will pursue his activity under the authority of his superiors, and
within the context of the instructions given by them, in particular by his
direct superior, the Executive Vice President - Worldwide Pharmaceutical
Operations.

 

ARTICLE 2 — TERM OF THE CONTRACT

 

This contract is concluded for an indefinite period with effect from 1
November 2008, his length of service dating back as from 7 January 2002.

 

There will be no trial period in respect of this appointment.

 

ARTICLE 3 — WORKING HOURS AND REMUNERATION

 

Given the fact that the Employee:

 

Holds a position that involves a considerable degree of autonomy in the
organization of his work, (he enjoys total freedom and independence in respect
of the organization and management of his timetable for the performance of his
duties as Vice President & President Pharmaceutical Operations Europe),

 

Is empowered to take decisions in a largely autonomous manner (which is
characteristic of the key nature of his position and the responsibilities
entrusted to him),

 

And will receive a remuneration that is among the highest levels of remuneration
paid within the Company,

 

The Employee will have the status of Managing Executive within the meaning of
Article L.3111-2 of the French Labor Code. He expressly acknowledges this.

 

Consequently, the Employee is expressly excluded from the legal and regulatory
provisions concerning working hours.

 

The Employee will have a fixed gross annual reference salary of €396,900 (three
hundred and ninety-six thousand nine hundred euros). More specifically, he will
receive on the score of his salaried functions a fixed gross annual salary of
€384,900 (three hundred and eighty-four thousand nine hundred euros), i.e. a
fixed monthly salary of €33,075 (thirty-three thousand and seventy-five euros)
paid in twelve equal monthly installments.

 

--------------------------------------------------------------------------------


 

This fixed remuneration is independent of the time that the Employee actually
devotes to the performance of his duties.

 

For the purposes of information, it is hereby noted that in the light of the
position held at the date of the signing of this contract, the Employee may also
be eligible, subject to meeting the necessary conditions, to receive a variable
remuneration corresponding to a percentage of his fixed gross annual reference
salary. The target percentage rate corresponds to the level of responsibility
attached to the position of Senior Vice President & President Pharmaceutical
Operations Europe, which is susceptible of evolving as a function of the posts
given to the Employee.

 

Payment of this variable remuneration will be dependent on the group’s
collective performance, plus the Employee’s individual performance (the
attainment of fixed personal objectives) specific to a given accounting year.
The rules relative to this remuneration may vary from one accounting year to the
next.

 

Accordingly, payment of the variable remuneration, if applicable, and the amount
of the said payment, will be entirely at the Company’s discretion. The Employee
consequently acknowledges that the granting of a variable remuneration during
one or more years does not give him any rights with regard to its future
payment.

 

ARTICLE 4 — PLACE OF WORK

 

4.1 Assignment

 

At the date of being hired, the Employee will work in the establishment situated
at 5/20 rue Charles Martigny, 94704 Maisons-Alfort Cedex.

 

4.2 Travel

 

In the light of the nature of his functions, the Employee undertakes to travel
in France or abroad on any business trips necessary for the Department or for
the needs of the Company’s organization.

 

Allowances or reimbursements for these business trips will be paid in accordance
with the provisions of Article 30 of the National Collective Agreement
applicable within the Pharmaceutical Industry and the agreements, rules and
practices in force within the Company on the travel date.

 

4.3 Mobility

 

By mutual agreement between the parties, the place of work is not an essential
and determining condition of this contract. It is fully understood that for
reasons relating to both the Company’s organizational structure and its smooth
functioning, the Company may be led to change the Employee’s place of work
without this constituting modification of the employment contract. Consequently,
and in the light of the nature of his functions, the Employee hereby agrees that
his place of work may at any time be moved to any other location within the
entire geographical sector in which the Company or the Group pursue their
activities, including secondment or transfer within the Group, either in France
or abroad.

 

--------------------------------------------------------------------------------


 

Implementation of this reassignment and the reimbursement of removal expenses
for which documentary proofs can be duly provided, will take place in accordance
with the provisions of Article 21 of the National Collective Agreement
applicable within the Pharmaceutical Industry, and in accordance with the
agreements, rules and practices in force within the Company on the date of the
transfer or reassignment.

 

The Company may ask the Employee to perform any temporary missions in France or
abroad.

 

ARTICLE 5 - PAID HOLIDAYS

 

The Employee will benefit from paid holidays in accordance with the provisions
of the law, the Collective Agreement applicable and the company policy.

 

ARTICLE 6 — USE AND RETURN OF THE COMPANY’S PROPERTY

 

6.1  Use of the Company’s property

 

Any equipment that the Company may entrust to the Employee for the performance
of his duties, including computer equipment, documents and software, will remain
the property of the Company and must be returned to it if so requested. It is
understood that the Employee will be given the use of the aforementioned items
in order to perform the tasks entrusted to him, and he will respect the
Company’s interests when using them.

 

The Employee undertakes to use this equipment and material only for professional
purposes, and undertakes not to make any copies or reproductions for his
personal use or for any other use, unless he has received express authorization
to do so from the Company’s legal representative.

 

6.2 Return of the Company’s property

 

In the event of termination or breach of the employment contract for any reason
whatsoever, the Employee undertakes to return to the Company all the documents
entrusted to him by the Company for the performance of his duties plus all tools
and equipment, in good working order (portable computer, company car, etc.).
Failing this, the Company reserves the right to initiate any legal proceedings
that it may deem appropriate.

 

ARTICLE 7 — COMPANY CAR

 

In view of the Employee’s status, the Company will place a vehicle at his
disposal. He undertakes to use this in accordance with the conditions stipulated
in the rules concerning the use of company cars.

 

The company car must be returned under the same conditions as those set forth in
Article 5.2..

 

--------------------------------------------------------------------------------


 

ARTICLE 8 — EXPENSE ACCOUNT

 

The Employee will be reimbursed for all his professional expenses on
presentation of documentary proofs, in accordance with the practices in force
within the Company.

 

ARTICLE 9 — CONFIDENTIALITY AND DISCRETION

 

The Employee is bound by a general obligation to maintain absolute discretion
and secrecy with regard to all industrial, commercial and financial operations
and all secrets and processes concerning the Company’s activity and that of the
Group to which it belongs, and all other information that comes to his knowledge
on a confidential basis during the performance of his duties, where this
information is given to him on such a basis by the Management or its
representatives, or where it is confidential by its nature, unless he has
expressly received prior authorization from the Management or its
representatives.

 

This obligation applies in respect of both third parties and employees of the
Company.

 

This obligation will remain fully in force both throughout the entire duration
of the employment contract and after it has come to an end, regardless of the
reasons for its having come to an end.

 

ARTICLE 10 — PROFESSIONAL OBLIGATIONS

 

The Employee undertakes throughout the duration of his employment contract to
comply with the instructions given to him by the Company, and with the internal
rules governing the operation of the Company, and the Group’s internal rules.

 

The Employee undertakes in general to take all the measures necessary to
satisfactorily fulfill the mission entrusted to him.

 

In the event of his being unable to perform his duties, regardless of the reason
for this, the Employee undertakes to inform the Company as soon as possible.

 

The Employee also undertakes to inform the Company without delay of any change
in his situation vis-à-vis the information he provided to the Company at the
time of his being hired (address, family situation, etc.).

 

ARTICLE 11 — SUPPLEMENTARY SOCIAL PROTECTION

 

The Employee will benefit from a supplementary scheme subject to the provisions
of the National Interprofessional Agreement of 8 December 1961, codified on 15
March 1988, and the appendices and riders thereto, plus the internal rules of
the ARRCO organization. On this head, the Employee will be affiliated to the
following supplementary pension scheme: C.G.I.S. —Tour Mornay — 5 - 9, rue Van
Gogh — 75591 Paris Cedex 12. The Employee will also be affiliated to the
complementary pension scheme administered by A.C.G.M.E — Groupe Mornay —Tour
Mornay — 5 - 9 rue Van Gogh — 75591 Paris Cedex 12.

 

The Employee will benefit from the scheme providing provident cover (death,
invalidity, disability) and cover for medical costs (illness, surgery,
maternity) taken out by the Company with: APGIS — 12, rue Massue, 94684
Vincennes Cedex.

 

--------------------------------------------------------------------------------


 

ARTICLE 12 — CANCELLATION OF THE CONTRACT

 

Either the Employee or the Company may cancel the employment contract at any
time, subject to complying with the legislation and collective agreements in
force, and subject to providing 3 months’ notice in the event of dismissal or
redundancy, except in the event of dismissal on the grounds of serious
professional misconduct, or in the case of force majeure.

 

However, and taking into account the above, in the event of cancellation of the
employment contract at the initiative of the Company (except when this is on the
grounds of serious professional misconduct), or in the context of a loss of
control resulting from a merger and/or acquisition of the Group and/or the
Company in Europe, the Employee will receive an indemnity equal to 12 months’
gross basic salary, including any severance payments due according to the
applicable collective bargaining agreement and the French Labour Code, at the
most recent salary level and a bonus prorated according to the number of full
months worked and paid the next year on February in link to the overall company
bonus pool.

 

ARTICLE 13 — MISCELLANEOUS PROVISIONS

 

As from the date of the signing of this contract, it replaces all other
contracts and any letters proposing employment or letters of appointment between
the Employee and the Company.

 

The provisions of this contract are not inseparable and consequently should any
of them come to be pronounced null and void by a competent court, this will not
affect the other provisions.

 

This contract is governed by French law and any disputes that may arise
concerning its performance or termination will be submitted to the competent
French courts.

 

This contract is drawn up on two original copies, one of which must be signed
and returned to the Company as rapidly as possible.

 

Signed on two original copies, one for each of the parties.

 

Signed in Maisons-Alfort, on December 9th, 2008

 

 

/s/ Alain Aragues

 

/s/ Monique Zomeno

The Employee

 

The Company, represented by Monique

 

 

ZOMENO, Vice-President HR

 

--------------------------------------------------------------------------------


 

AMENDMENT TO EMPLOYMENT CONTRACT

 

This Amendment to Employment Contract is made as of the 20th day of July, 2010
by and between Cephalon France, a Société par Actions Simplifiées (the
“Company”), and Alain Aragues (“Executive”).

 

WHEREAS, Executive is an executive of the Company, currently serving as its
Executive Vice President and President of Cephalon Europe;

 

WHEREAS, the Company and Executive entered into that certain Employment Contract
dated December 9, 2008 (the “Employment Contract”);

 

WHEREAS, the Company and Executive desire to amend the Employment Contract to
provide certain severance payments and benefits in the event that Executive’s
employment is terminated as set forth below; and

 

WHEREAS, Executive shall be entitled to the severance payments and benefits
under this Amendment or those provided under the Employment Contract, whichever
is greater.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth and intending to be legally bound hereby, the
Company and Executive agree as follows:

 

1.             The Employment Contract is hereby amended by adding the attached
Addendum to the end.

 

2.             In all respects not amended, the Employment Contract is hereby
ratified and confirmed.

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Amendment as of the date first above written.

 

 

 

 

 

CEPHALON FRANCE

 

 

 

 

 

Attest:

/s/ Robin DeRogatis

 

By:

/s/ Frank Baldino, Jr., Ph.D.

 

 

 

Its:

Director

 

 

 

 

 

 

 

 

 

 

/s/ Catherine Landez

 

/s/ Alain Aragues

Witness: Catherine Landez

 

ALAIN ARAGUES

 

--------------------------------------------------------------------------------


 

ADDENDUM

 

EXECUTIVE SEVERANCE PROVISIONS

 

The following Addendum is an amendment to the Employment Contract dated
December 9, 2008 (the “Employment Contract”) between Cephalon France, a Société
par Actions Simplifiées (the “Company”), and Alain Aragues (“Executive”).

 

Executive shall not receive severance payments under both Article 12 of the
Employment Contract and this Addendum.  Instead, in the event of Executive’s
termination of employment with the Company and its affiliates under
circumstances that allow Executive to receive severance payments, Executive
shall receive severance payments under either Article 12 of the Employment
Contract or this Addendum, whichever provides the greater payments.

 

1.             Definitions.

 

(a)           “Annual Base Salary” shall mean twelve times the greater of
(i) the highest monthly base salary paid or payable (including any base salary
which has been earned but deferred) to Executive by the Company and its
affiliates, together with any and all salary reduction authorized amounts under
any of the Company’s benefit plans or programs, or (ii) the monthly base salary
paid or payable to Executive by the Company (including authorized deferrals,
salary reduction amounts and any car allowance) immediately prior to Executive’s
Termination Date.

 

(b)           “Annual Bonus” shall mean one hundred percent (100%) of
Executive’s target annual bonus for the year in which Executive’s Termination
Date occurs, plus one hundred percent (100%) of any other bonuses Executive
receives, or is entitled to receive, during the year in which Executive’s
Termination Date occurs.

 

(c)           “Board” shall mean the Board of Directors of Cephalon.

 

(d)           “Bonus Multiplier” shall mean the quotient determined by dividing
the total number of months in which Executive performed services for the Company
during the calendar year in which Executive’s Termination Date occurs divided by
twelve (12).

 

(e)           “Cause” shall mean Executive has engaged in any gross misconduct
or negligence (faute grave ou lourde) and in particular in any unauthorized
disclosure of confidential information or trade secrets, or any other act that
is materially and demonstrably detrimental to the Company.

 

(f)            “Cephalon” shall mean Cephalon, Inc., which is a parent of the
Company.

 

(g)           “Change in Control” shall be deemed to have occurred if any of the
following events occurs:

 

--------------------------------------------------------------------------------


 

(i)                                     the direct or indirect acquisition by
any person or related group of persons (other than Cephalon or a person that
directly or indirectly controls, is controlled by, or is under common control
with, Cephalon) of beneficial ownership of securities possessing more than
thirty percent (30%) of the combined voting power of Cephalon’s outstanding
securities pursuant to a tender or exchange offer made directly to Cephalon’s
shareholders which the Board does not recommend such shareholders to accept;

 

(ii)                                  a change in the composition of the Board
over a period of twenty-four (24) months or less such that a majority of the
Board members ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who either (x) have been Board
members continuously since the beginning of such period, or (y) have been
elected or nominated for election as Board members during such period by at
least a majority of the Board members described in clause (x) who were still in
office at the time such election or nomination was approved by the Board;

 

(iii)                               a merger or consolidation in which
securities possessing more than fifty percent (50%) of the combined voting power
of Cephalon’s outstanding securities are transferred to a person or persons
different from the persons holding those securities immediately prior to such
transaction; or

 

(iv)                              the sale, transfer or other disposition of
more than seventy-five percent (75%) of Cephalon’s assets in a single or related
series of transactions.

 

(h)                                 “Disability” shall mean Executive is
considered as disabled (incapacité) in accordance with French law.

 

(i)                                     “Notice of Termination” means a written
notice which (i) indicates the specific termination provision in this Addendum
relied upon, and (ii) briefly summarizes the facts and circumstances deemed to
provide a basis for termination of Executive’s employment under the provision so
indicated.

 

(j)                                     “Termination Date” shall mean the last
day of Executive’s employment with the Company.

 

(k)                                  “Termination of Employment” shall mean the
termination of Executive’s active employment relationship with the Company.

 

2.                                       Termination of Employment Prior to a
Change in Control.

 

(a)                                  Termination Prior to a Change in Control. 
In the event that Executive’s employment with the Company is terminated prior to
a Change in Control on account of a termination by the Company for any reason
other than Cause, death or Disability, Executive shall be entitled to the
benefits provided in subsection (b) of this Section 2.

 

--------------------------------------------------------------------------------


 

(b)                                 Compensation Upon Termination Prior to
Change in Control.  In the event a termination described in subsection (a) of
this Section 2 occurs, the Company shall provide Executive with the following:

 

(i)                                     Executive shall receive a cash payment
equal to one and a half (1.5) times Executive’s Annual Base Salary at the rate
in effect immediately before Executive’s Termination Date.

 

(ii)                                  Executive shall receive a cash payment
equal to the premium cost that Executive would have to pay, at the rates in
effect on Executive’s Termination Date, to continue the Company’s supplementary
private health insurance (“mutuelle”) for Executive and, where applicable,
Executive’s spouse and dependents, if receiving such coverage on Executive’s
Termination Date, for a period of eighteen (18) months following Executive’s
Termination Date, plus an additional amount to fully gross-up Executive for any
ordinary income taxes that result from such payment, so that the after-tax
amount that Executive will receive will be equivalent to the rates for such
medical and dental coverage.

 

(iii)                               The Company shall cover the cost of
reasonable outplacement assistance services for Executive that are directly
related to Executive’s Termination of Employment and are actually provided by an
outplacement agency selected by Executive, in an amount not to exceed US $15,000
converted into Euros at the exchange rate applicable at the Termination Date.

 

(iv)                              Executive shall receive any amounts earned,
accrued or owing but not yet paid to Executive as of Executive’s Termination
Date, payable in a lump sum, and any benefits accrued or earned in accordance
with the terms of any applicable benefit plans and programs of the Company.

 

(c)                                  Notice of Termination.  Any termination on
account of this Section 2 shall be communicated by a Notice of Termination to
the other Parties hereto given in accordance with Section 16 hereof.

 

3.                                       Termination of Employment on Account of
a Change in Control.

 

(a)                                  Termination on Account of a Change in
Control.  In the event that Executive’s employment with the Company is
terminated after, or in connection with, a Change in Control on account of: (i)
a termination by the Company following a Change in Control for any reason other
than Cause, death or Disability, or (ii) a termination by the Company (other
than for Cause, death or Disability) prior to or in connection with an
anticipated Change in Control at the request or direction of the acquirer
involved in the Change in Control, Executive shall be entitled to the benefits
provided in subsection (b) of this Section 3. If Executive is entitled to
benefits described in subsection (b) of this Section 3 by reason of clause
(a)(ii) above, Executive shall be entitled to such benefits upon Executive’s
Termination of Employment regardless of whether the Change in Control actually
occurs.

 

--------------------------------------------------------------------------------


 

(b)                                 Compensation in Connection With a
Termination on Account of a Change in Control.  Subject to the provisions of
Section 5 hereof, in the event a termination described in subsection (a) of this
Section 3 occurs, the Company shall provide Executive with the following:

 

(i)                                     Executive shall receive a cash payment
equal to the sum of (x) three (3) times Executive’s Annual Base Salary at the
rate in effect immediately before Executive’s Termination Date, (y) three (3)
times Executive’s Annual Bonus, and (z) the Bonus Multiplier times Executive’s
Annual Bonus.

 

(ii)                                  Executive shall receive a cash payment
equal to the premium cost that Executive would have to pay, at the rates in
effect on Executive’s Termination Date, to continue the Company’s supplementary
private health insurance (“mutuelle”) for Executive and, where applicable,
Executive’s spouse and dependents, if receiving such coverage on Executive’s
Termination Date, for a period of thirty-six (36) months following Executive’s
Termination Date, plus an additional amount to fully gross-up Executive for any
ordinary income taxes that result from such payment, so that the after-tax
amount that Executive will receive will be equivalent to the rates for such
medical and dental coverage.

 

(iii)                               All stock options and restricted stock held
by Executive will become fully vested and/or exercisable, as the case may be, on
the Termination Date, and all stock options shall remain exercisable after
Executive’s Termination Date as set forth in the applicable option agreements
with the Company.

 

(iv)                              The Company shall cover the cost of reasonable
outplacement assistance services for Executive that are directly related to
Executive’s Termination of Employment and are actually provided by an
outplacement agency selected by Executive, in an amount not to exceed US $15,000
converted into Euros at the exchange rate applicable at the Termination Date.

 

(v)                                 Executive shall receive any amounts earned,
accrued or owing but not yet paid to Executive as of Executive’s Termination
Date, payable in a lump sum, and any benefits accrued or earned in accordance
with the terms of any applicable benefit plans and programs of the Company.

 

(c)                                  Notice of Termination.  Any termination on
account of this Section 3 shall be communicated by a Notice of Termination to
the other Parties hereto in accordance with Section 16 hereof.

 

4.                                       Termination of Employment on Account of
Disability.  Notwithstanding anything in this Addendum to the contrary, if
Executive’s employment terminates on account of Disability (“incapacité”),
Executive shall be entitled to receive disability benefits under any disability
program maintained by the Company that covers Executive, and Executive shall not
be considered to have terminated employment under this Addendum and shall not
receive benefits pursuant to Sections 2 and 3 hereof.

 

--------------------------------------------------------------------------------


 

5.                                       Other Payments.  The payments due under
Sections 2 and 3 hereof shall be in addition to and not in lieu of any payments
or benefits due to Executive under any other plan, policy or program of the
Company, except that no cash payments shall be paid to Executive under the
Company’s then current severance pay policies and there shall be no duplication
of benefits between Article 12 of the Employment Contract and this Addendum.  In
the event of Executive’s termination of employment with the Company and its
affiliates under circumstances that allow Executive to receive severance
payments, Executive shall receive severance payments under either Article 12 of
the Employment Contract or this Addendum, whichever provides the greater
payments.

 

6.                                       Enforcement.

 

(a)                                  In the event that the Company shall fail or
refuse to make payment of any amounts due Executive under Sections 2, 3 and 5
hereof within the respective time periods provided therein, the Company shall
pay to Executive, in addition to the payment of any other sums provided in this
Addendum, interest, compounded daily, on any amount remaining unpaid from the
date payment is required under Sections 2, 3 and 5, as appropriate, until paid
to Executive, at the rate from time to time announced by Wells Fargo Bank, N.A.
as its “prime rate” plus two percent (2%), each change in such rate to take
effect on the effective date of the change in such prime rate.

 

(b)                                 It is the intent of the Parties that
Executive not be required to incur any expenses associated with the enforcement
of Executive’s rights under Sections 2, 3 and 5 of this Addendum by arbitration,
litigation or other legal action because the cost and expense thereof would
substantially detract from the benefits intended to be extended to Executive
hereunder.  Accordingly, the Company shall pay Executive the amount necessary to
reimburse Executive in full for all expenses (including all attorneys’ fees and
legal expenses) incurred by Executive in enforcing any of the obligations of the
Company under this Addendum.

 

7.                                       No Mitigation.  Executive shall not be
required to mitigate the amount of any payment or benefit provided for in this
Addendum by seeking other employment or otherwise, nor shall the amount of any
payment or benefit provided for herein be reduced by any compensation earned by
other employment or otherwise.

 

8.                                       Non-Exclusivity of Rights.  Except as
provided in Section 5, nothing in this Addendum shall prevent or limit
Executive’s continuing or future participation in or rights under any benefit,
bonus, incentive or other plan or program provided by the Company or any of its
subsidiaries or affiliates and for which Executive may qualify.

 

9.                                       No Set-Off.  The Company’s obligation
to make the payments provided for in this Addendum and otherwise to perform its
obligations hereunder shall not be affected by any circumstances, including,
without limitation, any set-off, counterclaim, recoupment, defense or other
right which the Company may have against Executive or others.

 

--------------------------------------------------------------------------------


 

10.                                 Taxes.  Any payment required under this
Addendum shall be subject to all requirements of the law with regard to the
withholding of taxes, filing, making of reports and the like, and the Company
shall use its best efforts to satisfy promptly all such requirements.

 

11.                                 Confidential Information.  Executive shall
remain subject to the terms and conditions of Executive’s Employee
Confidentiality Agreement, which shall continue in full force and effect, except
as specifically modified herein.

 

12.                                 Non-Solicitation.  In further consideration
for the Company’s promises herein, Executive agrees that for the period
beginning with the termination of Executive’s employment with the Company for
any reason other than that described in Section 3(a) above, and for a period of
one (1) year thereafter, Executive will not, directly or indirectly solicit,
recruit or hire any part-time or full-time employee, representative or
consultant of the Company or its subsidiaries or affiliates to work for a third
party other than the Company or its subsidiaries or affiliates or engage in any
activity that would cause any employee, representative or consultant to violate
any agreement with the Company or its subsidiaries or affiliates.  The foregoing
covenant shall not apply to any person after twelve (12) months have elapsed
after the date on which such person’s employment by the Company has terminated.

 

13.                                 Equitable Relief.

 

(a)                                  Executive acknowledges that the
restrictions contained in Sections 11 and 12 hereof are reasonable and necessary
to protect the legitimate interests of the Company and its affiliates, that the
Company would not have entered into this Addendum in the absence of such
restrictions, and that any violation of any provision of those Sections will
result in irreparable injury to the Company.  Executive represents that
Executive’s experience and capabilities are such that the restrictions contained
in Section 12 hereof will not prevent Executive from obtaining employment or
otherwise earning a living at the same general level of economic benefit as is
currently the case.  Executive further represents and acknowledges that (i)
Executive has been advised by the Company to consult Executive’s own legal
counsel in respect of this Addendum, and (ii) that Executive has had full
opportunity, prior to execution of this Addendum, to review thoroughly this
Addendum with Executive’s legal counsel.

 

(b)                                 Executive agrees that the Company shall be
entitled to preliminary and permanent injunctive relief, without the necessity
of proving actual damages, as well as an equitable accounting of all earnings,
profits and other benefits arising from any violation of Sections 11 or 12
hereof, which rights shall be cumulative and in addition to any other rights or
remedies to which the Company may be entitled.  In the event that any of the
provisions of Sections 11 or 12 hereof should ever be adjudicated to exceed the
time, geographic, service, or other limitations permitted by applicable law in
any jurisdiction, then such provisions shall be deemed reformed in such
jurisdiction to the maximum time, geographic, service, or other limitations
permitted by applicable law.

 

--------------------------------------------------------------------------------


 

(c)                                  Executive irrevocably and unconditionally
(i) agrees that any suit, action or other legal proceeding arising out of
Section 11 or 12 hereof, including without limitation, any action commenced by
the Company for preliminary and permanent injunctive relief or other equitable
relief, may be brought in the appropriate Labour Court, or if such court does
not have jurisdiction or will not accept jurisdiction, in any court of general
jurisdiction in France, (ii) consents to the non-exclusive jurisdiction of any
such court in any such suit, action or proceeding, and (iii) waives any
objection which Executive may have to the laying of venue of any such suit,
action or proceeding in any such court.  Executive also irrevocably and
unconditionally consents to the service of any process, pleadings, notices or
other papers in a manner permitted by the notice provisions of Section 16
hereof.

 

14.                                 Term of Addendum.  This Addendum shall
continue in full force and effect for the duration of Executive’s employment
with the Company; provided, however, that after the termination of Executive’s
employment during the term of this Addendum, this Addendum shall remain in
effect until all of the obligations of the Parties hereunder are satisfied or
have expired.

 

15.                                 Successor Company.  The Company shall
require any successor or successors (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company, by agreement in form and substance satisfactory to
Executive, to acknowledge expressly that this Addendum is binding upon and
enforceable against the Company in accordance with the terms hereof, and to
become jointly and severally obligated with the Company to perform this Addendum
in the same manner and to the same extent that the Company would be required to
perform if no such succession or successions had taken place.  Failure of the
Company to obtain such agreement prior to the effectiveness of any such
succession shall be a breach of this Addendum.  As used in this Addendum, the
Company shall mean the Company as herein before defined and any such successor
or successors to its business and/or assets, jointly and severally.

 

16.                                 Notice.  All notices and other
communications required or permitted hereunder or necessary or convenient in
connection herewith shall be in writing and shall be delivered personally or
mailed by registered or certified mail, return receipt requested, or by
overnight express courier service, as follows:

 

If to the Company, to:

 

                                                Cephalon France

                                                Attn:

 

If to Executive, to:

 

or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to the other Parties hereto in the manner
specified in this Section; provided,

 

--------------------------------------------------------------------------------


 

however, that if no such notice is given by the Company following a Change in
Control, notice at the last address of the Company or to any successor pursuant
to this Section 16 shall be deemed sufficient for the purposes hereof.  Any such
notice shall be deemed delivered and effective when received in the case of
personal delivery, five (5) days after deposit, postage prepaid, with the U.S.
Postal Service in the case of registered or certified mail, or on the next
business day in the case of overnight express courier service.

 

17.                                 Governing Law.  This Addendum shall be
governed by and interpreted under French law.

 

18.                                 Contents of Agreement, Addendum and
Assignment.

 

(a)                                  This Addendum supersedes all prior
agreements except the Employment Contract, sets forth the entire understanding
between the Parties hereto with respect to the subject matter hereof and cannot
be changed, modified, extended or terminated except upon written amendment
executed by Executive and executed on the Company’s behalf by a duly authorized
officer.  The provisions of this Addendum may provide for payments to Executive
under certain compensation or bonus plans under circumstances where such plans
would not provide for payment thereof.  It is the specific intention of the
Parties that the provisions of this Addendum shall supersede any provisions to
the contrary in such plans, and such plans shall be deemed to have been amended
to correspond with this Addendum without further action by the Company or the
Board.

 

(b)                                 All of the terms and provisions of this
Addendum shall be binding upon and inure to the benefit of and be enforceable by
the respective heirs, representatives, successors and assigns of the Parties
hereto, except that the duties and responsibilities of Executive and the Company
hereunder shall not be assignable in whole or in part by the Company.  If
Executive should die after Executive’s Termination Date and while any amount
payable hereunder would still be payable to Executive hereunder if Executive had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Addendum to Executive’s devises,
legates or other designees or, if there is no such designee, to Executive’s
estate.

 

19.                                 Severability.  If any provision of this
Addendum or application thereof to anyone or under any circumstances shall be
determined to be invalid or unenforceable, such invalidity or unenforceability
shall not affect any other provisions or applications of this Addendum which can
be given effect without the invalid or unenforceable provision or application.

 

20.                                 Remedies Cumulative; No Waiver.  No right
conferred upon the Parties by this Addendum is intended to be exclusive of any
other right or remedy, and each and every such right or remedy shall be
cumulative and shall be in addition to any other right or remedy given hereunder
or now or hereafter existing at law or in equity.  No delay or omission by a
Party in exercising any right, remedy or power hereunder or existing at law or
in equity shall be construed as a waiver thereof.

 

--------------------------------------------------------------------------------


 

21.                                 Miscellaneous.  All section headings are for
convenience only.  This Addendum may be executed in several counterparts, each
of which is an original. It shall not be necessary in making proof of this
Addendum or any counterpart hereof to produce or account for any of the other
counterparts.

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Addendum as of the date first above written.

 

 

 

 

 

CEPHALON FRANCE

 

 

 

 

Attest:

/s/ Robin DeRogatis

 

By:

/s/ Frank Baldino, Jr., Ph.D.

 

 

 

Its:

Director

 

 

 

 

 

 

 

 

 

 

/s/ Catherine Landez

 

/s/ Alain Aragues

Witness: Catherine Landez

 

ALAIN ARAGUES

 

--------------------------------------------------------------------------------